1    James A. Bustamante
     1000 Brannan Street, Suite 488
2    San Francisco, CA 94103
     Phone: 415-394-3800 | Fax: 415-522-1506
3    Email: james@jacksonsquarelaw.com

4    Attorney for Defendant
     AUSTIN TAYLOR MATTOS
5
                                    UNITED STATES DISTRICT COURT
6
                                  NORTHERN DISTRICT OF CALIFORNIA
7
                                         SAN FRANCISCO DIVISION
8
     UNITED STATES OF AMERICA,                          Case No.: 3:19-CR-00375-RS
9                    Plaintiff,
10   vs.                                                JOINT STIPULATION AND ORDER TO
                                                        CONTINUE CHANGE OF PLEA AND FOR
11   RYAN KEVIN JOYCE and AUSTIN TAYLOR                 EXCLUSION OF TIME FROM OCTOBER 8, 2019,
     MATTOS,                                            THROUGH NOVEMBER 5, 2019.
12
                     Defendants
13

14                                             JOINT STIPULATION
15          On September 9, 2019, the Court set a Status conference for October 8, 2019, at 2:30 p.m.

16   Counsel for Defendant’s RYAN KEVIN JOYCE and AUSTIN TAYLOR MATTOS are jointly
17
     requesting the matter be continued to November 5, 2019 for change of plea.
18
             Accordingly, the parties hereby stipulate and jointly request that the Court continue the
19
     Status conference, currently set for October 8, 2019, to a change of plea on November 5, 2019, at
20

21   2:30 p.m. The parties further stipulate that the time from October 8, 2019, to November 5, 2019,

22   should be excluded from the period of time within which the Defendants’ trial must commence
23
     pursuant to the Speedy Trial Act in order to allow counsel sufficient time to effectively prepare,
24
     taking into account the exercise of due diligence. Furthermore, the parties stipulate that the ends
25
     of justice served by granting the request outweigh the best interest of the public and the
26

27
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CHANGE OF PLEA AND FOR
28   EXCLUSION OF TIME FROM OCTOBER 8, 2019, THROUGH NOVEMBER 5, 2019. 17-CR-00323 BLF
                                               -1
1    Defendants in a speedy trial.
2

3
     Dated the 3rd day of October, 2019.           Respectfully Submitted,
4

5
                                                   /s/James A. Bustamante
6                                                  JAMES A. BUSTAMANTE
                                                   Attorney for Austin Mattos
7
                                                   /s/Sam O’Keefe
8
                                                   Sam O’Keefe
9                                                  Attorney for Ryan Joyce

10                                                 /s/Alexandra J. Shepard
                                                   Alexandra J. Shepard
11
                                                   Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CHANGE OF PLEA AND FOR
28   EXCLUSION OF TIME FROM OCTOBER 8, 2019, THROUGH NOVEMBER 5, 2019. 17-CR-00323 BLF
                                               -2
1                                          ORDER
2
            Based on the parties’ stipulation, the Court hereby continues the status conference
3
     previously set for October 5, 2019, to a change of plea, on November 5, 2019, at 2:30 p.m.
4
     Based upon the stipulation of the parties, and for good cause shown, the COURT HEREBY
5

6
     ORDERS that the time from October 8, 2019, through November 5, 2019, is excluded under the

7    Speedy Trial Act, Title 18, United States Code, Sections 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

8    The Court finds that the failure to grant this request would unreasonably deny each counsel

9    sufficient time to effectively prepare, taking into account the exercise of due diligence.

10   Furthermore, the Court finds that the ends of justice served by granting the request outweigh the

11   best interests of the public and the Defendants in a speedy trial and in the prompt disposition of
12   criminal cases.
13          The Court therefore concludes that this exclusion of time should be made under Title 18,
14   United States Code, Sections 3161(h)(7)(A) and 3161(h)(7)(B)(iv).
15

16   SO ORDERED.
17

18   DATED: 10/7/19
                                                                   THE HON. RICHARD SEEBORG
19                                                                 U.S. DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CHANGE OF PLEA AND FOR
28   EXCLUSION OF TIME FROM OCTOBER 8, 2019, THROUGH NOVEMBER 5, 2019. 17-CR-00323 BLF
                                               -3
